Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, and 15 of U.S. Patent No. 11168910. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of a building management system for determining whether a building equipment is operating in a steady state or operating in a transient state using a statistic metric of received samples of one or more monitored variables relating to building equipment and adjusting an operation of the building equipment. A comparison of independent claim 1 of the current application and independent claim 1 of the US Patent is provided for example.

Current Application 17/496910
US Patent 11168910
Claim 1. A method comprising: 

receiving samples of one or more monitored variables relating to building equipment; 

updating a statistical metric of the samples; 

determining whether the building equipment is operating in a steady state or operating in a transient state using the statistical metric of the samples; and 

adjusting an operation that uses the samples as an input based on whether the building equipment is operating in the steady state or operating in the transient state.
Claim 1. A method in a building management system, the method comprising:

receiving samples of one or more measured variables from building equipment;

recursively updating a mean and a variance of the samples;

determining whether the building equipment is operating in a steady state or operating in a transient state using at least one of the mean or the variance; and 

adjusting operation of the building management system based on determining whether the building equipment is operating in the steady state or operating in the transient state.


Claims 1, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10495334. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of a building management system for determining whether a building equipment is operating in a steady state or operating in a transient state using a statistic metric of received samples of one or more monitored variables relating to building equipment and adjusting an operation of the building equipment. A comparison of independent claim 1 of the current application and independent claim 11 of the US Patent is provided for example.

Current Application 17/496910
US Patent 10495334
Claim 1. A method comprising: 

receiving samples of one or more monitored variables relating to building equipment; 

updating a statistical metric of the samples; 

determining whether the building equipment is operating in a steady state or operating in a transient state using the statistical metric of the samples; and 

adjusting an operation that uses the samples as an input based on whether the building equipment is operating in the steady state or operating in the transient state.
Claim 11. A method for monitoring and controlling connected equipment in a building management system, the method comprising:

measuring a plurality of monitored variables at the connected equipment; 

receiving samples of the monitored variables at a predictive diagnostics system; 

recursively updating a mean and a variance of the samples each time a new sample is received; 

identifying whether each of the samples reflects a steady state or a transient state of operation of the connected equipment using the mean and the variance;

associating each of the samples to the steady state or the transient state as identified; and

adjusting an operation of the connected equipment based on the steady state or the transient state as identified.



Dependent claims 5-8, 10-15, and 17-20 are objected as these are based on rejected parent claim(s).


Short summary of the cited prior art by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20150330650 discloses a monitoring system for a heating, ventilation, or air conditioning (HVAC) system of a building, the system comprising: receiving operating parameter data from a monitoring device and generating a plurality of data clusters wherein each data cluster corresponding to operating parameter data generated during steady-state operation the HVAC system.
B. US-20120022700 discloses an automated fault detection and diagnostics in a building management system and use of statistical metric and steady-state detection.
N. JP-H07244523 discloses to provide a steady state detection device capable of automatically and surely detecting whether a detected device reaches a steady state or not at real time based upon the rising state of current operation.
O. KR-101151867 discloses a fault detection and diagnosis method to detect whether or not the steady state of the last n sample value slope using the linear regression method and if the slope falls within the allowable value of the fault detection and diagnosis method of the air condition system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116